Citation Nr: 1507505	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the lumbar spine from February 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1971 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit sought on appeal.  This matter was previously before the Board in November 2012, at which time it was remanded for additional development. The case is now returned to the Board for review and disposition.  

In February 2013, before this matter was returned to the Board, the Appeals Management Center (AMC) identified referred to the RO for initial development the inferred issue of "spontaneous intermittent loss of control of both bowel and bladder as related to neurologic abnormalities or finding related to the Veteran's service connected thoracolumbar spine condition."  While such neurologic abnormalities, if extant, could be considered part and parcel of the increased lumbar spine disability on appeal, the Board finds that as the RO is already undertaking development, remand is unnecessary under the circumstances.  


FINDING OF FACT

Since February 1, 2008, the Veteran's traumatic arthritis of the lumbar spine was manifested by forward flexion to no less than 35 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for traumatic arthritis of the lumbar spine from February 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A January 2007 letter informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the VA examination of the Veteran's lumbar spine disability in December 2012 and its associated reports was adequate because, as discussed below, it were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's lumbar spine disability has been rating as 20 percent from February 1, 2008, under Diagnostic Code 5242, 38 C.F.R. § 4.71a (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran was already in receipt of a 20 percent rating based on limitation of motion for the time period subject to this appeal, these criteria are not applicable in granting the Veteran a higher evaluation.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

After a careful review of the record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability from February 1, 2008.  

A February 2009 VA treatment record noted the Veteran underwent thoracolumbar x-rays that revealed minimal narrowing of the L3-4 disc space, and anterior osteophytes, particularly at L4. 

A February 2012 VA treatment record noted the Veteran complained of chronic back pain, localized to the lower thoracic spine area and lumbar area.  The record noted tenderness on palpation and areas of muscle spasms in the lower spine.  The Veteran denied radiculopathy.  

The Veteran was afforded a VA examination of his lower back in December 2012.  The examiner reviewed the Veteran's claims folder and the Veteran's report of continuous sharp and dull back pain, and soreness.  Flare-ups occurred irregularly, 3-6 months apart, secondary to activities of daily living such as truck rotation.  He loses 100 percent of normal function during such flare-ups.  The Veteran noted he used a wheelchair, cane or walker occasionally.  On examination, his active range of motion was to 45 degrees of forward flexion with painful motion at 35 degrees, extension to 15 degrees without pain, left and right lateral flexion to 10 degrees with painful motion at 5 degrees, left lateral rotation to 30 degrees with painful motion at 25 degrees, and right lateral rotation to 20 with painful motion at 15 degrees.  Upon repetitive range of motion testing, range of motion remained the same and there was no objective evidence of additional limitation in range of motion after three repetitions.  The examiner noted the Veteran had functional impairment or functional loss of the thoracolumbar spine after repetitive use due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was tenderness or pain to palpation at L3-S1, but no guarding or muscle spasm.  Muscle strength was not normal, but there was no muscle atrophy.  There were no signs or symptoms due to radiculopathy.  The Veteran reported spontaneous intermittent loss of control of both bowel and bladder.  There was no evidence of any associated incapacitating episodes.  The examiner reviewed x-rays taken in February 2012 that revealed interval development of mild degenerative disk space narrowing at the L3/4 level.  The examiner opined that the Veteran's history and physical examination supported his claim of increasing thoracolumbar disability.  

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability from February 1, 2008, pursuant to DC 5242.  At no point from February 1, 2008, does the evidence of record demonstrated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The December 2012 examination found forward flexion to 45 degrees.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Although the December 2012 VA examiner found repeat flexion and extension of the Veteran's thoracolumbar spine produced pain, weakness, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, the Veteran maintained forward flexion of the thoracolumbar to 35 degrees.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 20 percent.  

Moreover, while the December 2012 examiner noted the Veteran's history and physical examination supported his claim of increasing his lumbar spine disability, the specific clinical measures of ranges of motion, including examiner's findings regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of continuous pain.  Therefore, the overall evidence does not show that pain or other factors resulted in additional functional limitation or limitation of motion (flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine) such as to enable a finding that the disability picture more nearly approximated the next-higher, 40 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine from February 1, 2008.

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, there is no indication in the record that there have been any incapacitating episodes involving bed rest prescribed by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative rating under Diagnostic Code 5243 is therefore not warranted.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's back disability under Diagnostic Code 5242, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

As was discussed in the introduction, the issue of possible associated neurological abnormalities are being developed by the RO.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an increased evaluation in excess of 20 percent for the lumbar spine disability for the rating period from February 1, 2008.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  The Veteran's lumbar spine is manifested by sharp and dull pain, and soreness.  The rating criteria specifically contemplate such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  Further, the Veteran has been awarded a total disability rating based on individual unemployability due to his service-connected lumbar spine disability in concert with his other service-connected disabilities under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

A rating in excess of 20 percent for traumatic arthritis of the lumbar spine from February 1, 2008, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


